t c memo united_states tax_court michael d cornwell and hilary j iker petitioners v commissioner of internal revenue respondent docket no 15013-06l filed date michael d cornwell and hilary j iker pro_se michael w tan for respondent memorandum opinion cohen judge this proceeding was commenced in response to three notices of determination concerning collection action s the issue for decision is whether the settlement officer abused his discretion in determining the amount of an acceptable offer- in-compromise oic by including prior overtime earnings in the calculation of reasonable collection potential rcp unless otherwise indicated all section references are to the internal_revenue_code as amended background all of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference petitioners resided in california at the time that their petition was filed petitioner michael d cornwell petitioner is and for many years has been employed as a legal assistant at a law firm for tax years through petitioner filed form sec_1040 u s individual_income_tax_return but failed to pay the amounts shown as tax due on those returns for through petitioners filed joint federal_income_tax returns but did not pay the balances due on those returns on date the internal_revenue_service irs sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that a notice_of_federal_tax_lien had been filed with respect to his unpaid liabilities for and the parties’ stipulation of facts and respondent’s brief erroneously set forth the date as date on date the irs sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioners that a notice_of_federal_tax_lien had been filed with respect to their joint unpaid liabilities for through on date the irs received from petitioners a form request for collection_due_process_hearing signed by petitioners and dated date with respect to the notices sent october and date on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy to collect unpaid liabilities for on date petitioners filed a form with respect to the date notice the date request for hearing included the following paragraph this hearing request may be moot as irs advises final notice_of_levy was mistakenly issued see attached letter dated however out of caution we are submitting the hearing request the basis of the hearing request is that the final notice was incorrectly issued as an offer_in_compromise concerning this tax period is and has been pending a pending oic prohibits issuance of a levy a date letter to petitioner from the irs stated we’re sorry that we made a mistake in recently sending you a notice_of_intent_to_levy and notice of your right to a hearing dated date the letter advised you that we would take collection action if you did not pay the amount of tax you owe or ask for a collection_due_process cdp hearing within days because we do not intend to take levy or seizure action against you at this time we are rescinding the notice_of_intent_to_levy by law you are entitled to only one cdp hearing under sec_6330 for the unpaid taxes listed in our notice_of_intent_to_levy this letter preserves your right to a future cdp hearing should that become necessary you don’t need to do anything further regarding this request the law entitles you to a cdp hearing but the hearing would take place after the levy or seizure the irs later advised petitioners that the date letter rescinding the notice_of_levy was issued in error on date petitioners and respondent’s settlement officer patrick s lin lin had a face-to-face meeting to discuss petitioners’ hearing requests during the meeting petitioners expressed their intent to submit an oic to settle their respective tax_liabilities for through after the face-to-face meeting on date petitioners filed two separate oics the first offered to compromise petitioner’s individual through tax_liabilities for dollar_figure the second offered to compromise petitioners’ joint through tax_liabilities for dollar_figure subsequently petitioners filed amended oics and increased the amounts of the offers to dollar_figure for petitioner’s separate tax_liabilities for and and dollar_figure for petitioners’ through joint tax_liabilities for a total offer of dollar_figure on date lin sent to petitioners a letter summarizing his work on petitioners’ income and expense table for the purpose of calculating the rcp at that time based on the information received from petitioners the rcp was calculated to be dollar_figure lin further informed petitioners that unless he received an amended oic offering at least that amount the oic would be rejected on date petitioners sent to lin a letter stating the grounds for their objection to the inclusion of overtime pay in calculating their future income for the purposes of determining the rcp the letter stated in bold print that my firm has a written policy that overtime is not permitted unless expressly authorized in advance by a supervisor petitioner enclosed a copy of an office handbook issued date that supported petitioner’s assertion petitioners asserted that pursuant to an enclosed economics publication it is incorrect for petitioner’s overtime pay to be included in their future income calculations because overtime may not continue in the future further petitioners provided more information related to petitioner wife’s employment status and her student debt loan on date lin sent to petitioners a letter responding to their objection to the inclusion of overtime pay in future income the letter stated that lin appreciated petitioner’s arguments in objecting to the inclusion of overtime pay in future income but he noted that administration internal_revenue_manual cch sec_5 at big_number provides a guideline to compute future income the cited section provides for adjustments when income is expected to increase or decrease after considering that overtime pay would result in variable income lin decided to average petitioner’s most recent years of income to calculate future income the calculations are set forth below period adjusted_gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure average annual dollar_figure average monthly dollar_figure lin further explained that based on this revised figure for future income the rcp was now dollar_figure the letter reminded petitioners that lin would be rejecting their oics if they did not amend their offer to at least pay the rcp in a letter dated date petitioner mailed the declaration of dr joyce pickersgill a forensic economist to support petitioners’ position that overtime pay should be excluded entirely when calculating future income for the purpose of computing the rcp petitioner again referred to a recent change in the overtime pay policy of my employer after reviewing the correspondence lin made a determination to permit the collection action to proceed on date he sent three separate appeals case memorandums delineating the facts and reasons underlying his decision for managerial approval as of that time petitioners owed approximately dollar_figure for the years in issue after managerial approval the appeals case memorandums were incorporated into three separate notices of determination notice_of_determination for levy for taxes dated date notice_of_determination for lien for through taxes dated date and notice_of_determination for lien for through taxes dated date after lin’s date appeals case memorandums and prior to the issuance of the notices of determination petitioner sent two faxes to lin each fax attached a copy of an email dated date referring to overtime at the law firm where petitioner was employed the email stated after assessing the current work load in the firm it has been determined that no overtime is necessary at this time for support staff if something changes in your work load which would require a necessity for overtime you will need to have approval from your supervisor in advance discussion petitioners invoke our jurisdiction under sec_6330 to review the three notices of determination described above the petition erroneously alleged that both petitioners appealed all three notices but only petitioner husband is the recipient of the date notice of lien and the date notice_of_levy and of the determinations relating to those notices their challenge to the notices is that the settlement officer abused his discretion in requiring an increased oic of their outstanding liabilities petitioners contend among other things that the notices of determination sustaining two liens and a levy were an abuse_of_discretion because the settlement officer failed to consider evidence of changed circumstances presented by petitioners before the notices of determination were issued and in choosing to not further investigate this change_of circumstance caused by a new overtime policy change respondent contends that the faxes sent in date merely reiterated the employer’s policy in effect in and that the settlement officer considered that policy in adjusting the amount of an acceptable oic based on averaging petitioner’s earnings for the prior years of his employment the review applicable in cases such as this one was stated in 125_tc_301 affd 469_f3d_27 1st cir as follows we do not conduct an independent review of what would be an acceptable offer_in_compromise fowler v commissioner tcmemo_2004_163 the extent of our review is to determine whether the appeals officer’s decision to reject the offer_in_compromise actually submitted by the taxpayer was arbitrary capricious or without sound basis in fact or law skrizowski v commissioner tcmemo_2004_229 fowler v commissioner supra see 112_tc_19 the proposals presented to settlement officer lin were for less than dollar_figure against total liabilities approximating dollar_figure as of date petitioners’ proposals were rejected by the settlement officer who calculated an acceptable offer by reference to petitioner’s actual earning history in accordance with the internal_revenue_manual petitioners then suggested that overtime pay that had been consistently earned by petitioner should be excluded from the calculation altogether that suggestion does not appear to be reasonable because petitioner continued to receive overtime pay notwithstanding his employer’s policy petitioners never offered any evidence that petitioner’s actual earnings were declining as a result of the or allegedly new in overtime policy petitioners argue that the settlement officer should have conducted a further investigation before sending the notices of determination respondent points out that the negotiations over petitioners’ long delinquent tax_liabilities had gone on for years and that reasonable deadlines had been set and had passed when the notices of determination were sent see murphy v commissioner supra pincite respondent declined an opportunity at the time for trial to cross-examine petitioner or representatives of his employer about the effect of the allegedly new policy apparently because respondent maintains the position that nothing may be considered outside of the administrative record made before the settlement officer petitioners did not attempt to introduce any evidence concerning the actual effect of the allegedly new policy which had purportedly been in effect months as of the time set for trial in date and presumably would have been reflected in petitioner’s or current compensation thus we need not decide whether to reconsider our position as to evidence first presented at trial see murphy v commissioner supra pincite- 123_tc_85 revd 439_f3d_455 8th cir because petitioners’ proposed oic was not supported by evidence of petitioner’s actual current or future earning potential we cannot conclude that the settlement officer’s rejection of their offer was arbitrary capricious or without sound basis in fact or law the settlement officer’s computation of what would be acceptable reflected actual earnings that have not been shown to be unreliable as an indicator of future earnings because the claim that the employer’s policy would reduce petitioner’s earnings is merely speculation petitioners failed to show that the allegedly new overtime policy had an effect on petitioner’s actual earnings and constituted a change_of circumstances thus they have not shown that the settlement officer’s further investigation would have made a difference we cannot conclude that sustaining the liens and the proposed levy was an abuse_of_discretion we have considered the other arguments of the parties they are moot irrelevant or lacking in merit decision will be entered for respondent
